DISMISS and Opinion Filed November 2, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01184-CV

                          IN THE INTEREST OF J.R.J., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-285-W

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                    Opinion by Justice Lang
       In a letter dated October 14, 2015, the Court questioned its jurisdiction over this appeal.

Specifically, it appeared the notice of appeal was untimely. We instructed appellant to file a

letter brief addressing our concern and gave appellees an opportunity to respond.

       On April 30, 2013, the trial court appointed appellees as joint managing conservators of

the child and the child’s parents as joint possessory conservators. Subsequently, appellant and

her late husband, the child’s former foster parents, filed a petition seeking to terminate the

parental rights of the child’s parents and to adopt the child. Following a bench trial, the trial

court signed an order on July 17, 2015 denying appellant’s petition for termination and adoption.

Appellant filed a timely request for findings of fact and conclusions of law and a motion for new

trial. She filed her notice of appeal on September 17, 2015.

       Appeals in parental termination cases are governed by the rules of appellate procedure for

accelerated appeals. See TEX. R. APP. P. 28.4(a)(1). A parental termination case means a case in
which termination of the parent-child relationship is at issue. See TEX. R. APP. P. 28.4(a)(2)(A).

In an accelerated appeal, the notice of appeal is due twenty days after the date the judgment is

signed. See TEX. R. APP. P. 26.1(b). A timely post-judgment motion does not extend the time

for perfecting an accelerated appeal. See TEX. R. APP. P. 28.1(b). Without a timely filed notice

of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

        In her jurisdictional brief, appellant argues the accelerated timeline applies when

termination of parental rights is the only relief sought. She contends rule 28.4 does not apply to

this case because she sought both termination of parental rights and adoption. We disagree. The

language of the rule does not limit its application to cases where only termination of the parent-

child relationship is at issue.

        The trial court’s order was signed on July 17, 2015. Accordingly, the notice of appeal

was due on August 6, 2015. See TEX. R. APP. P. 26.1(b). Appellant filed her notice of appeal on

September 17, 2015, forty-two days past the deadline. For this reason, we dismiss the appeal for

want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
151184F.P05                                           JUSTICE




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.R.J., A CHILD                 On Appeal from the 304th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-01184-CV                                 Trial Court Cause No. 12-285-W.
                                                   Opinion delivered by Justice Lang.
                                                   Justices Evans and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees Vickey Thompson and Myron Thompson recover their
costs of this appeal from appellant Patricia Ann Turner.


Judgment entered this 2nd day of November, 2015.




                                             –3–